Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 06-1461

                        BERT J. ALLEN, III,

                       Plaintiff, Appellant,

                                    v.

                    YORK COUNTY JAIL, ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE
           [Hon. D. Brock Hornby, U.S. District Judge]


                                 Before

                    Torruella, Lynch and Lipez,
                          Circuit Judges.



     Bert J. Allen, III on brief pro se.
     Michael J. Schmidt and Wheeler & Arey, P.A., on brief for
appellees.



                          January 23, 2007
           Per Curiam. Bert J. Allen, III, pro se, appeals from the

district court's entry of judgment as a matter of law under Fed. R.

Civ. P. 50(a) in favor of defendant Tammy Legnard and the jury

verdict entered in favor of defendant Daniel Dubois in this civil

rights action.    Allen's claims arose from injuries he suffered at

the hands of other inmates while he was confined at the York County

Jail in Sanford, Maine, as a pretrial detainee; specifically, Allen

asserted that he was sexually assaulted by two inmates at the

behest of defendant Dubois, and that on another occasion he was

injured   when   inmates   pelted   him   with   rocks   during   a   prison

evacuation in August 2000.     Allen claimed that these injuries were

the result of the deliberate indifference of defendants, both

corrections officers at the prison, to his health and safety, in

violation of his Fourteenth Amendment Due Process rights as a

pretrial detainee.

           On appeal, Allen first argues that the district court

erred in granting defendant Legnard's motion for judgment as a

matter of law under Fed. R. Civ. P. 50(a).          To the extent Allen

challenges the timing of the motion or the ruling on the motion,

his argument is baseless; Rule 50(a) expressly authorizes the

procedure that was followed. Allen's challenge to the substance of

the ruling is also unavailing.      Although the evidence showed that

Legnard put Allen in a cell with inmates who had sexually assaulted

him a few days after the assault occurred, she testified that she


                                    -2-
was unaware that the assault had occurred and that she removed

Allen from the holding cell as soon as he requested it.           Allen does

not cite any evidence to refute that testimony, and he does not

allege that he suffered any injury as a result of the post-assault

confinement.    Allen also fails to cite any evidence that would

refute Legnard's testimony that she was not present at the prison

during the rock-throwing incident. Since the focus of a deliberate

indifference claim is what the officers knew and what they did in

response to a known risk, Burrell v. Hampshire County, 307 F.3d 1,

8 (1st Cir. 2002), see Farmer v. Brennan, 511 U.S. 825, 845 (1994),

the district court's grant of Legnard's motion for judgment as a

matter of law was proper.

          Allen next argues that the district court erred in

permitting    defendants    to   introduce   a   redacted   version    of   a

videotaped deposition of an unavailable witness at trial. Since it

appears that the redacted content was limited to material properly

ruled inadmissible by the trial court, however, the district

court's ruling was not in error.

          Allen also asserts that the district court erred in

instructing    the   jury   to   apply    the    standard   of    deliberate

indifference applicable to claims brought by convicted inmates

under the Eighth Amendment; he suggests that a different standard

should have been applied because, as he was a pretrial detainee,

his claims were brought under the Fourth Amendment.              However, we


                                    -3-
have made clear that the Eighth Amendment standard is to be applied

to deliberate indifference claims brought by pretrial detainees.

See Burrell, 307 F.3d at 7.       Allen's assignment of error is

therefore unfounded.

          We have carefully considered Allen's remaining issues and

find them to be without merit.

          Affirmed.    See 1st Cir. Loc. R. 27.0(c).




                                 -4-